1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Jeremy C. Baron
     Assistant Federal Public Defender
4    District of Columbia Bar No. 1021801
     411 E. Bonneville Ave. Suite 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     jeremy_baron@fd.org
7

8    *Attorney for Petitioner Bryan Michael Fergason

9

10
                          U NITED S TATES D ISTRICT C OURT
11                              D ISTRICT OF N EVADA
12   Bryan Michael Fergason,

13                Petitioner,                     Case No. 2:19-cv-00946-GMN-BNW

14         v.                                     Unopposed motion for extension of
                                                  time in which to file an opposition
15   Calvin Johnson, et al.,                      to the State’s motion to dismiss

16                Respondents.                    (Second request)

17

18         Bryan Fergason respectfully moves this Court for an extension of time of forty-
19   five (45) days, from June 28, 2021, to and including August 12, 2021, in which to file
20   an opposition to the State’s motion to dismiss.
21

22

23

24

25

26
1                                         ARGUMENT

2          The State has filed a motion to dismiss Mr. Fergason’s second amended peti-
3    tion. ECF No. 42. The opposition to the motion to dismiss is currently due on June
4    28, 2021.
5          Counsel respectfully suggests an extension remains necessary to properly pre-
6    pare the opposition. As the previous extension motion explains, the State’s motion to
7    dismiss primarily raises arguments about exhaustion, along with a cognizability chal-
8    lenge to the Fourth Amendment claim pled in Ground One of the second amended
9    petition. Given the complicated nature of the state court post-conviction proceedings,
10   as well as the complicated nature of the state court litigation involving the Fourth
11   Amendment issue, additional time remains necessary to fully research and prepare
12   Mr. Fergason’s counterarguments. For example, much of the litigation involving the
13   Fourth Amendment issue took place in a separate but related state court proceeding.
14   Mr. Fergason’s response regarding the Fourth Amendment claim requires counsel to
15   continue reviewing additional records in his co-defendant’s case (in the instant case
16   as well as in the factually related case) and may require the preparation of additional
17   exhibits for filing along with the opposition.
18         Counsel has had many additional professional obligations in the past couple
19   months, including, among others, a reply brief filed on May 14, 2021, in Patterson v.
20   Hutchings, Case No. 20-15635 (9th Cir.); an application for a certificate of appeala-
21   bility filed on May 17, 2021, in Carley v. Nevens, Case No. 21-15157 (9th Cir.); motions
22   for reconsideration filed on May 19, 2021, in Olsen v. Baker, Case Nos. 20-16755, 20-
23   72428 (9th Cir.); an opening memorandum in support of an appeal from a detention
24   decision filed on June 7, 2021, along with a reply memorandum filed on June 24,
25   2021, in United States v. DeGrave, Case No. 21-3030 (D.C. Cir.); an evidentiary hear-
26   ing conducted on June 11, 2021, in Bradford v. Gittere, Case No. 2:13-cv-01784-RFB-



                                                  2
1    EJY (D. Nev.); and an opposition to a motion to dismiss filed on June 28, 2021, in
2    Rosales v. Neven, Case No. 3:16-cv-00003-RCJ-WGC (D. Nev.).
3          Counsel has many additional professional obligations in the next two months,
4    including, among others, a motion to stay due on July 2, 2021, in Bynoe v. Helling,
5    Case No. 3:07-cv-00009-LRH-CLB (D. Nev.); a petition for rehearing due on July 6,
6    2021, in Cortinas v. Gentry, Case No. 20-16227 (9th Cir.); an opening brief due on
7    July 7, 2021, in Slaughter v. Daniels, Case No. 82602 (Nev. Sup. Ct.); an opposition
8    to a motion to dismiss due on July 12, 2021, in Hobson v. Hutchings, Case No. 2:20-
9    cv-00503-KJD-NJK (D. Nev.); a second amended petition due on July 14, 2021, in
10   Thomas v. Williams, Case No. 2:18-cv-00020-GMN-PAL (D. Nev.); a second amended
11   petition due on July 16, 2021, in Palmer v. Gittere, Case No. 3:18-cv-00245-HDM-CLB
12   (D. Nev.); an amended petition due on July 19, 2021, in Carroll v. Dzurenda, Case
13   No. 2:20-cv-01691-GMN-NJK (D. Nev.); an opposition to a motion to dismiss due on
14   July 26, 2021, in Crawford v. Howell, Case No. 2:19-cv-01574-RFB-BNW (D. Nev.);
15   and a second amended petition due on August 2, 2021, in Patterson v. Williams, Case
16   No. 2:20-cv-01267-GMN-NJK (D. Nev.).
17         On June 25, 2021, counsel contacted Deputy Attorney General Sheryl Serreze
18   and informed her of this extension request. As a matter of professional courtesy, Ms.
19   Serreze had no objection to the request. Ms. Serreze’s lack of objection shouldn’t be
20   considered a waiver of any procedural defenses or statute of limitations challenges or
21   construed as agreeing with the accuracy of the representations in this motion.
22         In sum, counsel requests an additional forty-five (45) days, up to and including
23   August 12, 2021, in which to file the opposition. This is counsel’s second request for
24   an extension of time to file the opposition. This motion isn’t filed for the purposes of
25   delay, but in the interests of justice, as well as in Mr. Fergason’s interest. Counsel
26   respectfully asks the Court to grant the requested extension.



                                                 3
1    Dated June 28, 2021.
2                                         Respectfully submitted,
3
                                          Rene L. Valladares
4                                         Federal Public Defender

5                                         /s/Jeremy C. Baron
                                          Jeremy C. Baron
6
                                          Assistant Federal Public Defender
7

8

9
                            IT IS SO ORDERED.
10

11                          Dated this ____
                                        29 day of June, 2021.

12

13
                            ___________________________
14                          Gloria M. Navarro, District Judge
                            UNITED STATES DISTRICT COURT
15

16

17

18

19

20

21

22

23

24

25

26



                                      4
